Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 1 of 14




                      EXHIBIT 4
       Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 2 of 14

Serial No. 10/870,217
Page 1 of 11

                   IN THE UNITED STATES
               PATENT AND TRADEMARK OFFICE
                                      Patent Application

Inventor(s):      Govinda N. Rajan et al.
Case:             G. N. Rajan 5-1 (LCNT/125578)
Serial No.:       10/870,217                Group Art Unit: 2619
Filed:            06/17/2004                Confirmation #: 8666
Examiner:         Jagannathan, Melanie
Title:            METHOD AND APPARATUS FOR DETERMINATION OF
                  NETWORK TOPOLOGY




MAIL STOP AF
COMMISSIONER FOR PATENTS
P.O. BOX 1450
ALEXANDRIA, VA 22313-1450

SIR:

                    RESPONSE AMENDMENT AFTER FINAL REJECTION
           In response to the final Office Action mailed July 9, 2008, please reconsider the
above-identified patent application as follows.
           In the event that an extension of time is required for this response to be
considered timely, and a petition therefor does not otherwise accompany this response,
any necessary extension of time is hereby petitioned for.
           Applicants do not believe that any fee is due in connection with this response. In
the event Applicants are incorrect, the Commissioner is authorized to charge any fees due,
including extension of time and excess claim fees, to counsel's Deposit Account No.
20-0782/LCNT/125578.




810191-1
           Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 3 of 14

    Serial No. I 0/870,217
    Page 2 of 11


               IN THE CLAIMS:
               This listing of claims will replace all prior versions, and listings, of claims in the
    application:


               LISTING OF CLAIMS:


               1.     (original) A method for managing a communications network having a
2   plurality of areas, each of said plurality of areas having associated with it a respective
3   group of nodes, said method comprising:
4                     adapting a single sniffer to collect information from nodes associated with
5   at least two selected areas of said network; and
6                     determining a topology of at least a portion of said network using said
7   collected information.


I              2.     (original) The method of claim I wherein the step of adapting said single
2   sniffer further comprises connecting said sniffer to a central location of said network.


               3.     (original) The method of claim 2, wherein said sniffer is part of an existing
2   network management system of said network.


I              4.     (original) The method of claim 2 wherein said sniffer is a stand-alone
2   device connected independently to said central location of said network.


I              5.     (original) The method of claim 2 wherein the step of adapting the single
2   sniffer further comprises configuring said centrally connected network sniffer as a
3 partitioned designated node of a selected area.


I              6.     (original) The method of claim 5, wherein said selected area further
2   comprises an LI area and an L2 area; and in the case of an LI area being selected, said




    810191-1
           Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 4 of 14

    Serial No. 10/870,217
    Page 3 of 11

3 method further comprises configuring said sniffer as a partition designated L2 node of the
4   selected L 1 area.


               7.     (original) The method of claim 1, wherein said information from said
2   nodes comprises link state messages.


1              8.     (original) The method of claim 1 wherein said collected information is
2   based upon an existing network protocol.


1              9.     (original) The method of claim 8 wherein said existing network protocol is
2   part ofISO-IEC 10589:2001.


1              10.    (original) The method of claim 1 wherein the step of determining the
2 topology further comprises collecting information about a first selected area and
3   calculating the topology according to said first selected area and then subsequently
4   receiving information about a second or more selected areas and recalculating the
5 topology based upon each new area.


1              11.    (original) The method of claim I wherein the step of determining the
2   topology further comprises receiving information from all nodes of all areas in the
3   network and performing a single topology calculation.


1              12.    (original) The method of claim 1, wherein said areas are selected by
2   sequentially configuring said sniffer as a partition designated L2 node of an LI area to be
3   selected.


1              13.    (original) A computer readable medium containing a program which,
2   when executed, performs an operation for managing a communications network having a
3 plurality of areas said operation comprising:
4              adapting a single sniffer to collect information from nodes associated with at least
5 two selected areas of said network; and


    810191-1
           Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 5 of 14

    Serial No. 10/870,217
    Page 4 of 11

6                    determining a topology of at least a portion of said network using said
7 collected information.


1              14.   (original) The computer readable medium of claim 13 wherein the step of
2 adapting said single sniffer further comprises connecting said sniffer to a central location
3 of said network.


1              15.   (original) The computer readable medium of claim 14, wherein said
2 sniffer is part of an existing network management system of said network.


1              16.   (original) The computer readable medium of claim 14 wherein said sniffer
2 is a stand-alone device connected independently to said central location of said network.


1              17.   (original) The computer readable medium of claim 14 wherein the step of
2 adapting the single sniffer further comprises configuring said centrally connected
3 network sniffer as a partitioned designated node of a selected area.


1              18.   (original) The computer readable medium of claim 17, wherein said
2 selected area further comprises an Ll area and an L2 area; and in the case of an Ll area
3 being selected, said method further comprises configuring said sniffer as a partition
4 designated L2 node of the selected L 1 area.


1              19.   (original) The computer readable medium of claim 13, wherein said
2 information from said nodes comprises link state messages.


1              20.   (original) The computer readable medium of claim 13 wherein said
2 collected information is based upon an existing network protocol.


1              21.   (original) The computer readable medium of claim 20 wherein said
2 existing network protocol is part ofISO-IEC 10589:2001.




    810191-1
           Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 6 of 14

    Serial No. 10/870,217
    Page 5 of 11

1              22.    (original) The computer readable medium of claim 13 wherein the step of
2 determining the topology further comprises collecting information about a first selected
3 area and calculating the topology according to said first selected area and then
4 subsequently receiving information about a second or more selected areas and
5 recalculating the topology based upon each new area.


I              23.    (original) The computer readable medium of claim 13 wherein the step of
2 determining the topology further comprises receiving information from all nodes of all
3 areas in the network and performing a single topology calculation.


I              24.    (original) The computer readable medium of claim 13, wherein said areas
2 are selected by sequentially configuring said sniffer as a partition designated L2 node of
3 an L 1 area to be selected.


1              25.    (original) A communications network having improved topology
2 determination means comprising:
3              an inner nodal area;
4              one or more outer nodal areas connected to the inner nodal area; and
5              means for detecting topology forming information about all nodes in the inner and
6 outer nodal areas from a central location in the communications network.


1              26.    (original) The communications network of claim 25 wherein said means
2 for detecting the topology forming information is a single sniffer connected to the inner
3 nodal area.


1              27.    (original) The communications network of claim 26 wherein the sniffer is
2 part of an existing network management system of said network.


1              28.    (original) The communications network of claim 26 wherein the sniffer
2 apparatus is a stand-alone device connected independently 'to the central location of the
3 network.


    8l0191-1
           Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 7 of 14

    Serial No. 10/870,217
    Page 6 of 11

1              29.   (original) The communications network of claim 26 wherein the sniffer is
2 instructed to function as a partition designated node in an existing network protocol.


1              30.   (original) The communications network of claim 29 wherein the existing
2 network protocol is ISO-IEC 10589:2001.




    810191-1
       Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 8 of 14

Serial No. 10/870,217
Page 7 of 11



                                              Remarks
           Claims 1-3 0 are pending in the application.
           Claims 1-8, 10-20, and 22-29 are rejected under 35 U.S.C. §102(e) as being
anticipated by Kao et al. U.S. Patent No. 7,054,951, hereinafter "Kao."
           Claims 9, 21, and 30 are rejected under 35 U.S.C. §103(a) as being unpatentable
over Kao in view of Govindarajan et al. U.S. Patent No. 7,263,552, hereinafter
"Govindaraj an."
           Each of the various rejections and objections are overcome by amendments that
are made to the specification, drawing, and/or claims, as well as, or in the alternative, by
various arguments that are presented.
           Entry of this Amendment is proper under 37 CFR §1.116 since the amendment: (a)
places the application in condition for allowance for the reasons discussed herein;
(b) does not raise any new issue requiring further search and/or consideration since the
amendments amplify issues previously discussed throughout prosecution; (c) satisfies a
requirement of form asserted in the previous Office Action; (d) does not present any
additional claims without canceling a corresponding number of finally rejected claims; or
(e) places the application in better form for appeal, should an appeal be necessary. The
amendment is necessary and was not earlier presented because it is made in response to
arguments raised in the final rejection.       Entry of the amendment is thus respectfully
requested.
           Any amendments to any claim for reasons other than as expressly recited herein
as being for the purpose of distinguishing such claim from known prior art are not being
made with an intent to change in any way the literal scope of such claims or the range of
equivalents for such claims. They are being made simply to present language that is
better in conformance with the form requirements of Title 35 of the United States Code
or is simply clearer and easier to understand than the originally presented language. Any
amendments to any claim expressly made in order to distinguish such claim from known
prior art are being made only with an intent to change the literal scope of such claim in
the most minimal way, i.e., just to avoid the prior art in a way that leaves the claim novel




810191-1
       Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 9 of 14

Serial No. 10/870,217
Page 8 of 11

and not obvious in view of the cited prior art, and no equivalent of any subject matter
remaining in the claim is intended to be surrendered.
           Also, because a dependent claim inherently includes the recitations of the claim or
chain of claims from which it depends, it is submitted that the scope and content of any
dependent claims that have been herein rewritten in independent form is exactly the same
as the scope and content of those claims prior to having been rewritten in independent
form. That is, although by convention such rewritten claims are labeled herein as having
been "amended," it is submitted that only the format, and not the content, of these claims
has been changed. This is true whether a dependent claim has been rewritten to expressly
include the limitations of those claims on which it formerly depended or whether an
independent claim has been rewriting to include the limitations of claims that previously
depended from it. Thus, by such rewriting no equivalent of any subject matter of the
original dependent claim is intended to be surrendered. If the Examiner is of a different
view, he is respectfully requested to so indicate.


                                   Rejection Under 35 U.S.C. §102
           Claims 1-8, 10-20, and 22-29 are rejected under 35 U.S.C. §102(e) as being
anticipated by Kao. The rejection is traversed.
           Anticipation requires disclosure in a single prior art reference of each and every
element of the claimed invention, arranged as in the claim. Kao does not teach or suggest
each and every element of the claimed invention, as arranged in independent claim 1.
           In response to Applicants' arguments, the Examiner suggests that because Kao
disclose that each node of a network collects topology information for all the nodes of the
network, using discovery packets, Kao teaches a single sniffer (each node) collecting
topology information for all nodes. This reasoning relies upon a network node of Kao
being equated to the Applicants' sniffer. Applicants respectfully disagree with such an
interpretation of Kao.
           Though Kao discloses that a network node may be in a sniffer state, a network
node and a sniffer are distinct network elements and cannot be equated. As known to a
person skilled in the relevant art, a sniffer is a computer software or hardware that can
intercept and log traffic flowing through a network. The sniffer identifies information of


810191-1
      Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 10 of 14

Serial No. 10/870,217
Page 9 of 11

interest within an information stream or bit stream, captures it and eventually decodes its
content, while allowing the stream to continue its flow. The sniffer itself or its presence
does not directly affect the stream or the network characteristics. Moreover, one of the
main characteristics of a sniffer is to stay undetected by other network elements. If a
computer software or hardware network element is easily detected by other network
elements, such a network element is not a sniffer even when configured to receive and
interpret information.
           Kao discloses that a network node may determine ring identifiers. During the
active sniffer state, the network node receives and interprets information.         However,
Kao' s network nodes are continuously present network devices which are visible
to/detectable by other network devices (e.g., via MAC address), notwithstanding whether
these network devices are in the active sniffer state. Unlike a sniffer, which presence in a
network is not known to other network devices, when a network node is present in a
network, other network devices know about the network node (i.e., the network node is a
part of the network topology). Further, unlike a sniffer removing of which does not
directly affect network characteristics (e.g., the network topology stays the same),
removing of a network node from the network directly affects the network (e.g., creates a
new topology for the network).
           Accordingly, Kao fails to teach or suggest at least "a sniffer," and thus, fails to
disclose each and every element of the claimed invention, as arranged in Applicants'
independent claim 1. As such, independent claim 1 is not anticipated by Kao and is
allowable under 35 U.S.C. § 102.           Independent claims 13 and 25 recite relevant
limitations similar to those recited in independent claim 1 and, as such, and at least for
the same reasons as discussed above, these independent claims also are not anticipated by
Kao and are allowable under 35 U.S.C. § 102.
           Because all of the dependent claims depending from the independent claims
include all the limitations of the respective independent claim from which they ultimately
depend, each such dependent claim is also allowable over Kao.
           Therefore, Applicants' claims 1-8, 10-20, and 22-29 are allowable over Kao under
35 U.S.C. § 102. The Examiner is respectfully requested to withdraw the rejection.




810191-1
      Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 11 of 14

Serial No. 10/870,217
Page 10 of 11

                                 Rejection Under 35 U.S.C. §103(a)
           Claims 9, 21, and 30 are rejected under 35 U.S.C. §103(a) as being unpatentable
over Kao in view of Govindarajan. The rejection is traversed.
           Each of these grounds of rejection applies only to dependent claims, and each is
predicated on the validity of the rejection under 35 U.S.C. §102 given Kao. Since the
rejection under 35 U.S.C. § 102 given Kao has been overcome, as described hereinabove,
and there is no argument put forth by the Office Action that Govindarajan supplies that
which is missing from Kao to render the independent claims anticipated, these grounds of
rejection cannot be maintained.
           Therefore, Applicants' claims 9, 21, and 30 are allowable over Kao in view of
Govindarajan under 35 U.S.C. §103(a).          The Examiner is respectfully requested to
withdraw the rejection.




810191-1
      Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 12 of 14

Serial No. 10/870,217
Page 11 of 11



                                            Conclusion
           It is respectfully submitted that the Office Action's rejections have been
overcome and that this application is now in condition for allowance. Reconsideration
and allowance are, therefore, respectfully solicited.
           If, however, the Examiner still believes that there are unresolved issues, the
Examiner is invited to call Eamon Wall at (732) 530-9404 so that arrangements may be
made to discuss and resolve any such issues.



                                               Respectfully submitted,




Dated:

                                               Registration No . 39,414
                                               Attorney for Applicants

PATTERSON & SHERIDAN, LLP
595 Shrewsbury Avenue, Suite 100
Shrewsbury, New Jersey 07702
Telephone: 732-530-9404
Facsimile: 732-530-9808




810191-1
              Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 13 of 14
                                Electronic Acknowledgement Receipt

                     EFSID:                        3715572


               Application Number:                 10870217


         International Application Number:

              Confirmation Number:                 8666




                Title of Invention:                Method and apparatus for determination of network topology




     First Named Inventor/Applicant Name:          Govinda N. Rajan


                Customer Number:                   46363


                       Filer:                      Eamon J. Wall/Carol Wilson


               Filer Authorized By:                Eamon J. Wall


             Attorney Docket Number:               G. N. RAJAN 5-1 (LCNT/125


                   Receipt Date:                   01-AUG-2008


                   Filing Date:                    17-JUN-2004


                   Time Stamp:                     12:43:31


                Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment
                                               I   no

File Listing:
Document                                                                       File Size(Bytes)                    Multi       Pages
                   Document Description                 File Name
 Number                                                                       /Message Digest                     Part /.zip (if appl.)

                                                                                         380569
                                             LCNT125578eFinalAmend8
     1                                                                                                               yes         11
                                                     1_08.pdf
                                                                            aadedeecffdaff4e2c8 1Od25862b9f96b5
                                                                                           56bd3 1
               Case 6:20-cv-00730-ADA Document 38-4 Filed 03/22/21 Page 14 of 14
                                       Multipart Description/PDF files in .zip description

                                Document Description                              Start                End


                                  Amendment After Final                             1                   1



                                         Claims                                     2                   6


                    Applicant Arguments/Remarks Made in an Amendment                7                   11


Warnings:
Information:
                                                  Total Files Size (in bytes):               380569

This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt
similar to a Post Card, as described in MPEP 503.

New Agglications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see
37 CFR 1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date
shown on this Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Agglication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions
of 35 U.S.C. 371 and other applicable requirements a Form PCT/DO/EO/903 indicating acceptance of the
application as a national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt,
in due course.

New International Agglication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary
components for an international filing date (see PCT Article 11 and MPEP 1810), a Notification of the
International Application Number and of the International Filing Date (Form PCT/RO/105) will be issued in due
course, subject to prescriptions concerning national security, and the date shown on this Acknowledgement
Receipt will establish the international filing date of the application.
